Case 1:02-cv-07209-GBD-SN Document 54 Filed 09/23/20 Page 1 of 5

 

 

   
   

 

 

 

le
‘ | Us I
| p
UNITED STATES DISTRICT COURT HEE NECALLY FILED |
SOUTHERN DISTRICT OF NEW YORK ‘ity i
ae cncen ca nnansseecescecccccaensass + x SRT

 

 

 

SCHNEIDER et al., SS
: ORDER OF FINAL JUDGMENT
Plaintiffs, :
' 02 Civ. 7209 (GBD) (SN)
~against- .
AL QAEDA ISLAMIC et al.,
Defendants.
ase ewe enw eww nw en ween ew ewe www ew ee BB BR KB eee xX

GEORGE B. DANIELS, United States District Judge:

On February 5, 2020, the Ashton and Schneider Plaintiffs moved this Court to issue, inter alia,
solatium damages to the families of certain decedents. (ECF No. 44.)! Plaintiffs’ proposed order of
final judgment attaches Exhibit A, which lists immediate family members to decedents who have
moved this Court to grant to them solatium damages.

On September 15, 2020, this Court issued an Order indicating that certain individuals did not
appear to be eligible for recovery because they are not named as Plaintiffs to this case. (ECF No. 51.)
This Court directed Plaintiffs to file a letter or Notice of Amendment, updating the docket to include
these individuals as Plaintiffs. (Ud) Plaintiffs subsequently filed a Notice of Amendment.
(ECF No. 52.) This Court still, however, has been unable to identify Gerard Baptiste (Father to
Gerard Baptiste) or Gladys Rodriguez (Mother to Gerard Baptiste).

Additionally, and as this Court noted in its prior Order, (ECF No. 51), Plaintiffs list (1) Gladys
Mendez-Rodriguez, (2) Olga Mendez, (3) Juan Mendez, and (4) Gary Baptiste as half-siblings to

decedents. Requests for damages for step relatives must be presented to this Court, along with sworn

 

' Except where specifically indicated otherwise, all citations included herein refer to documents filed in Schneider et al. v.
Al Qaeda islamic et al., 02 Civ. 7209 (GBD) (SN).

 

 
4”

Case 1:02-cv-07209-GBD-SN Document 54 Filed 09/23/20 Page 2 of 5

declarations, pursuant to the framework set forth in Hoglan I, (03 MDL 1570, ECF No. 3363), and
later adopted by Hoglan I, (03 MDL 1570, ECF No. 3384). Plaintiffs note that they intend to submit
further documentation regarding these step-siblings within the next two weeks. (See ECF No. 53.)
To the extent that they do so, Plaintiffs are hereby GRANTED leave to either (1) renew this motion
with regard to any Plaintiffs this Court was unable to identify, or (2) file a new motion for any
additional Plaintiffs.

Therefore, upon consideration of the evidence and arguments submitted by certain of the
Schneider Plaintiffs in the above-captioned action and the Judgment by Default Against the Islamic
Republic of Iran (“Iran’’) entered on August 31, 2015, together with the entire record in this case and
in addition to the default judgment award for compensatory and punitive damages for the pre-death
conscious pain and suffering of each decedent, (see 03 MDL 1570, ECF Nos. 3226, 3229), it is
hereby:

ORDERED that service of process was effected upon the Iran Defendants in accordance with
28 U.S.C. § 1608 (a) for sovereign defendants; and it is

ORDERED that final judgment is entered on behalf of certain Plaintiffs in Schneider et al v.
Islamic Republic of Iran et al., 02 Civ. 7209 (GBD) (SN) (identified in the attached Exhibit A as
Schneider Plaintiffs) against Iran; and it is

ORDERED that the Schneider Plaintiffs identified in the attached Exhibit A are awarded
economic damages as set forth in Exhibit A; and it is

ORDERED that other Schneider Plaintiffs not listed in Exhibit A may continue to submit
applications for similar relief in subsequent stages; and it is

ORDERED that Plaintiffs identified in Exhibit A are awarded solatium damages consistent

with the facts and circumstances of each individual Plaintiff as set forth on Exhibit A; and it is

 

 
Case 1:02-cv-07209-GBD-SN Document 54 Filed 09/23/20 Page 3 of 5

ORDERED that Plaintiffs identified in Exhibit A are awarded prejudgment interest of 4.96
percent per annum, compounded annually, running from September 11, 2001 until the date of
judgment; and it is

ORDERED that Plaintiffs identified in Exhibit A may submit an application for punitive
damages, economic damages, or other damages (to the extent such awards have not previously been
ordered) at a later date consistent with any future rulings may by this Court on this issue; and it is

ORDERED that the remaining Schneider Plaintiffs note appearing on Exhibit A may submit
in later stages applications for damage awards, and to the extent they are for solatium or by estates
for compensatory damages for decedent’s pain and suffering from the September 11 attacks, they will
be approved consistent with those approved herein for the Plaintiffs appearing on Exhibit A.

Consistent with this order, the Clerk of Court is directed to close the motion at 02 Civ. 7209,

ECF No. 44 accordingly.

Dated: September 23, 2020
New York, New York
SO ORDERED.

Gara, & Poa

GPR B. DANIELS
ed'Sfates District Judge

 

 

 
Case 1:02-cv-07209-GBD-SN Document 54 Filed 09/23/20 Page 4 of 5

EXHIBIT A

 

 
Case 1:02-cv-07209-GBD-SN Document 54 Filed 09/23/20 Page 5 of 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00°000'00$'8$ Joyyaneq Joprsuyos arydos Joprouyos ue]
00°000°00S°8$ uOS TOprouyys oye Toprouyos ue]
00°000°00$'8$ Jayysned Joprouyos foyse el Joprouyos uey
00°000°00S°ZI$ SIM Foprlouyys [AIO Joprouyss uey
00°000°00S‘8$ Jayysnec] oposyes uuy Apopaj opaa[eS UNPIOUIS7]
00°000°00$°8$ YOs OPETRS SOME OpsdsfeS UTPIOULS ]
00°000°00$°8$ soyysneqd Opsds|eS eae yy Opes[eS UlIOUIS
00°000°00$'8$ doyysneq OpssTeS Joqury Opss[RS UT[LOUUs
00°000°00S°TI$ SFTAA Opsd[BS opthew OPesTeS ULJOUNS
00'000°0ST'r$ JOISTS Woqe- Oulu (31D) ouruntcy uaydais
00°000°00$°8$ royysned OuTMUTG euLqes OUTUITCT uaydarg
00'000°00S°I$ OHTA OUTWIT] KoueN ouTUn usydais
00°000°00S°8$ uos s1ouUuo7) soules s1ouuo’) ueyyeuor
00°000°00S‘8$ uos S1OUUO7) uvyyeuor s1ouuod ueyyeuor
00°000°00S°ZI$ Ost AA S1QUU0D uesns s1ouuo7) ueyyeuor
00°000°00S'8$ Jay oy UBUISLD uuy eiogad ues) jalued]
INQOWYV
SHDVIWVG | LNAGYOAd OL GINVN LSV'T QIWVN LSat GINVN LSV'T AIAVN LSU
WOILV IOS | dIHSNOILV TAY AATLINIV 1d SHLINTV' Td INAGAOAd INAGCWad

 

SADVNGVd WOILV' TOS

 

 
